—In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Orgera, J.), entered September 4, 1987, which denied her motion pursuant to CPLR 5015 to vacate a prior order of the court dated June 16, 1987, denying her motion to compel discovery on the ground of waiver.
Ordered that the order entered September 4, 1987, is reversed, as a matter of discretion in the interests of justice, without costs or disbursements, and the order of June 16, 1987, is vacated. The parties are directed to complete all examinations before trial within 60 days of the date of service of this decision and order with notice of entry.
We find that the Supreme Court improvidently exercised its discretion in finding that the plaintiff had waived further discovery by not moving quickly enough to compel the defendants’ compliance.
The order entered September 4, 1987, is reversed and the order dated June 16, 1987, is vacated and the parties are directed to complete all depositions forthwith. Mollen, P. J., Bracken, Rubin and Sullivan, JJ., concur.